Citation Nr: 0117787	
Decision Date: 07/05/01    Archive Date: 07/05/01

DOCKET NO.  00-15 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased (compensable) rating for multiple 
scars of the abdominal area and right axilla.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew D. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1977 to August 
1981.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2000 rating action of the Boston, 
Massachusetts Regional Office (RO) of the Department of 
Veterans Affairs (VA).


REMAND

The veteran contends that his service-connected abdominal 
area and right axilla scars are more severe than the current 
rating indicates.  

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) redefined the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
significantly added to and amended the statutory law 
concerning VA's duties when processing claims for VA 
benefits.  Given those changes, the Board finds that a remand 
in this case is required for compliance with the notice and 
duty to assist provisions contained in the new law.  In 
addition, because the RO has not yet considered whether any 
additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The Board has reviewed the claims folder and identified 
certain additional assistance that must be rendered to comply 
with the change in the law.  

The development of facts includes a "thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The 
veteran was afforded a VA examination in February 2000; 
however, that examination is inadequate for rating purposes.  
As such, a remand is warranted.  38 C.F.R. § 4.2 (2000).  
Specifically, the examination report did not address the 
appropriate rating criteria, nor did it include any findings 
with regard to a scar in the right axilla.  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran and 
request the names and addresses of all 
medical care providers who treated him 
for his service-connected multiple 
abdominal and right axilla scars since 
February 2000.  After securing any 
necessary release, the RO should attempt 
to obtain copies of all records from the 
identified treatment sources.  If, after 
making reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The RO is reminded that 
under the VCAA continued and repeated 
efforts to secure government records are 
required until such efforts are shown to 
be futile.  The veteran must then be 
given an opportunity to respond.

2.  After completion of the foregoing, 
the veteran should be afforded a VA 
dermatological examination to evaluate 
the severity of his service-connected 
residual abdominal and right axilla scars 
as reported on the VA examination of 
January 1982.  All indicated testing in 
this regard should be performed and the 
claims folder should be made available to 
the examiner for review.  The examiner 
should indicate if any scar is tender and 
painful, or poorly nourished with 
repeated ulceration.  The medical basis 
for all opinions expressed should be 
indicated.  The examination report should 
be typed. 

3.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include the denial of the claim.  
38 C.F.R. § §  3.158, 3.655 (2000).  In 
the event that the veteran does not 
report for the aforementioned 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
the last know address.  It should also be 
indicated whether any notice that was 
sent was returned as undeliverable.  

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development action has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be taken.  

5.  Thereafter, the RO should again 
review the veteran's claim.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations and given the opportunity to 
respond thereto. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


